AFTER REMAND FROM THE SUPREME COURT
ROBERTSON, Presiding Judge.
This court previously denied the state’s petition for writ of mandamus without opinion, and the supreme court granted the state’s petition for the writ of certiorari. In accordance with the decision of the Alabama Supreme Court in Ex parte State of Alabama, 588 So.2d 868 (Ala.1991), we now grant the writ of mandamus directing the Juvenile Court of Coosa County to withdraw its order granting blood testing in this case and to deny the motion to determine paternity.
WRIT GRANTED.
THIGPEN and RUSSELL, JJ., concur.